Citation Nr: 1414698	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral blindness, to include as secondary to traumatic brain injury with headaches, and as secondary to generalized anxiety with dementia secondary to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.  He was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the claim and remanded the matter to the RO for further development in December 2012.  In July 2013 the matter was again remanded by the Board for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

During the extended course of this appeal, the Veteran has essentially set forth three contentions:  first, that his blindness was caused by an explosion during combat which resulted in head injury; second, that his blindness is secondary to his already service-connected traumatic brain injury with headaches; and, third, that his blindness is secondary to his already service-connected generalized anxiety with dementia associated with the traumatic brain injury.  

There has been extensive medical development on the question of whether the blindness was directly caused by the explosion and injury to the head during combat.  However, the questions of secondary service connection under 38 C.F.R. § 3.310 have not been clearly addressed.  As noted, the Veteran is already service-connected for brain injury with headaches and for generalized anxiety with dementia.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Although the Board regrets further delay, the secondary service connection theories advanced by the Veteran involve medical questions which must be addressed by medical personnel in a clear fashion to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to consider the impact, if any, of the service-connected traumatic brain injury with headaches, and the service-connected generalized anxiety with dementia, on the Veteran's blindness.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner is requested to furnish responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness is proximately due to, or caused by, his service-connected traumatic brain injury with headaches?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's has been aggravated by his service-connected traumatic brain injury with headaches?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness is proximately due to, or caused by, his service-connected generalized anxiety with dementia?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness has been aggravated by his service-connected generalized anxiety with dementia?

Detailed reasons for the opinions should be furnished. 

2.  If the Veteran fails to report for the examination, then the claims file should nevertheless be forwarded to an appropriate examiner for review and responses to the above-posed questions?

3.  In the interest of avoiding further remand, the RO should review the opinion and take action as  necessary to ensure that the opinion is responsive to the posed questions. 

4.  After completion of the above, the RO should review the expanded record and determine if the appeal can be granted.  If the claim remains dened, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



